Exhibit 10.10
(TEXTRON LOGO) [b77277b7727705.gif]
 
 
SEVERANCE PLAN FOR
TEXTRON KEY EXECUTIVES
 
As Amended and Restated
Effective January 1, 2010
 
 

 



--------------------------------------------------------------------------------



 



Severance Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2010
Table of Contents

         
Article I — Definitions
    1  
 
       
1.01 Board
    1    
1.02 Change in Control
    1    
1.03 Chief Executive Officer
    2    
1.04 Good Reason Termination
    2    
1.05 IRC
    3    
1.06 Key Executive
    3    
1.07 Plan
    4    
1.08 Severance
    4    
1.09 Severance Benefits
    4    
1.10 Severance Pay
    4    
1.11 Textron
    4    
1.12 Textron Company
    4  
 
       
Article II — Severance
    4  
 
       
2.01 Involuntary Termination
    4    
2.02 Good Reason Termination
    4    
2.03 No Duplication of Benefits
    4  
 
       
Article III — Severance Pay and Severance Benefits
    4  
 
       
3.01 Amount of Severance Pay
    5    
3.02 Payment of Severance Pay
    5    
3.03 Severance Benefits
    5    
3.04 Release
    6    
3.05 Rehire During Severance Period
    6  

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Table of Contents
Page i

 



--------------------------------------------------------------------------------



 



         
Article IV — Unfunded Plan
    6  
 
       
4.01 No Plan Assets
    6    
4.02 Welfare Plan Status
    6    
4.03 No Contributions
    6  
 
       
Article V — Plan Administration
    6  
 
       
5.01 Plan Administrator’s Powers
    6    
5.02 Delegation of Administrative Authority
    7    
5.03 Tax Withholding
    7    
5.04 Use of Third Parties to Assist with Plan Administration
  7    
5.05 Claims Procedure
    7    
5.06 Enforcement Following a Change in Control
    9  
 
       
Article VI — Amendment and Termination
    9  
 
       
6.01 Amendment or Termination
    9    
6.02 Restrictions on Amendment or Termination
    9    
6.03 Delegation of Amendment Authority
    9  
 
       
Article VII — Miscellaneous
    10  
 
       
7.01 Use of Masculine or Feminine Pronouns
    10    
7.02 Transferability of Plan Benefits
    10    
7.03 Section 409A Compliance
    10    
7.04 Controlling State Law
    10    
7.05 No Right to Employment
    10    
7.06 Additional Conditions Imposed
    10  

 



--------------------------------------------------------------------------------



 



             
APPENDIX A
  Grandfathered Change in Control Definition     A-1    
APPENDIX B
  Grandfathered Good Reason Termination Definition     B-1    
APPENDIX C
  Grandfathered Severance Pay Formula     C-1    
APPENDIX D
  Form of Release     D-1  

 



--------------------------------------------------------------------------------



 



SEVERANCE PLAN FOR
TEXTRON KEY EXECUTIVES
     This Plan has been established for the benefit of certain Textron
Executives to secure their goodwill, loyalty and achievement, and in
consideration of their past service.
     The Plan was amended and restated, effective January 1, 2008, to
incorporate those terms necessary or advisable to ensure that severance benefits
provided under the Plan are exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended. The Plan has been amended from time
to time since the previous restatement. This restatement of the Plan reflects
all amendments adopted through the date of this restatement.
Article I — Definitions
     Whenever used in this document, the following terms shall have the meanings
set forth in this Article, unless a contrary or different meaning is expressly
provided:

1.01   “Board” means the Board of Directors of Textron.

1.02   “Change in Control” means, for any Key Executive who was not an employee
of a Textron Company on December 31, 2007:

  (a)   any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of
IRC Section 409A) other than Textron, any trustee or other fiduciary holding
Textron common stock under an employee benefit plan of Textron or a related
company, or any corporation which is owned, directly or indirectly, by the
stockholders of Textron in substantially similar proportions as their ownership
of Textron common stock

  (1)   becomes (other than by acquisition from Textron or a related company)
the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of
Textron that, together with other stock held by such person or group, possesses
more than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or     (2)   acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person) beneficial ownership
of stock of Textron possessing more than 30% of the combined voting power of
Textron’s then-outstanding stock, or     (3)   acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person) all or substantially all of the total gross fair market value of all of
the assets of Textron immediately prior to such acquisition or

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 1

 



--------------------------------------------------------------------------------



 



      acquisitions (where gross fair market value is determined without regard
to any associated liabilities); or

    (b)   a merger or consolidation of Textron with any other corporation
occurs, other than a merger or consolidation that would result in the voting
securities of Textron outstanding immediately before the merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of the voting securities of Textron or such surviving entity
outstanding immediately after such merger or consolidation, or       (c)  
during any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of their appointment or
election.

    Each of the events described above will be treated as a “Change in Control”
only to the extent that it is a change in ownership, change in effective
control, or change in the ownership of a substantial portion of Textron’s assets
within the meaning of IRC Section 409A.       For any Key Executive who was an
employee of a Textron Company on December 31, 2007, the definition set forth
above in this Section 1.02 shall be used to determine whether an event is a
“Change in Control” to the extent that the event would alter the time or form of
payment of the Key Executive’s benefit. To the extent that the event would cause
any change in the Key Executive’s rights under the Plan that does not affect the
status of the Key Executive’s benefit under IRC Section 409A (including, but not
limited to, accelerated vesting of the Key Executive’s benefit or restrictions
on amendments to the Plan), the definition set forth in Appendix A shall be used
to determine whether the event is a “Change in Control.”

1.03   “Chief Executive Officer” means the Chief Executive Officer of Textron.

1.04   “Good Reason Termination” means, for any Key Executive who was not an
employee of a Textron Company on December 31, 2007:

  (a)   The Key Executive’s Severance occurs during a two-year period following
the initial existence of one or more of the following conditions arising without
the consent of the Key Executive:

  (1)   A material diminution in the Key Executive’s base compensation.     (2)
  A material diminution in the Key Executive’s authority, duties, or
responsibilities.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 2

 



--------------------------------------------------------------------------------



 



  (3)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Key Executive is required to report, including a
requirement that the Key Executive report to a corporate officer or employee
instead of reporting directly to the Board.     (4)   A material diminution in
the budget over which the Key Executive retains authority.     (5)   A material
change in the geographic location at which the Key Executive must perform
services.     (6)   Any other action or inaction that constitutes a material
breach by a Textron Company of the agreement, if any, under which the Key
Executive provides services.

  (b)   The amount, time, and form of payment upon the Separation From Service
must be substantially identical with the amount, time, and form of payment
payable as a result of an actual involuntary Separation From Service, to the
extent such a right exists.     (c)   The Key Executive must provide notice of
the existence of a condition described in subsection (a), above, within 90 days
after the initial existence of the condition. Upon receiving the notice, the
Textron Company shall have a period of 30 days during which it may remedy the
condition and not be required to pay any Severance Pay or Severance Benefit that
otherwise would be due upon a Good Reason Termination.

    For any Key Executive who was an employee of a Textron Company on
December 31, 2007, the definition set forth in Appendix B shall be used to
determine whether the Key Executive’s Severance is a “Good Reason Termination.”

1.05   “IRC” means the Internal Revenue Code of 1986, as amended. References to
any section of the Internal Revenue Code shall include any final regulations
interpreting that section.

1.06   “Key Executive” means an employee of a Textron Company who has been and
continues to be designated as a Key Executive under the Plan by the Chief
Executive Officer and Chief Human Resources Officer of Textron. A Key Executive
may subsequently waive participation in this Plan by an express written
instrument to that effect. A Key Executive shall not become entitled to
separation pay under any other plan or arrangement maintained by a Textron
Company as a result of having waived his participation in this Plan. An
individual shall not be a Key Executive for purposes of this Plan, and shall not
be eligible for any benefit provided under this Plan, during any period in which
the individual is covered by

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 3

 



--------------------------------------------------------------------------------



 



    an offer letter or employment agreement with Textron that provides severance
pay at least equal to the Severance Pay provided under this Plan.   1.07  
“Plan” means this Severance Plan for Textron Key Executives, as amended and
restated from time to time.   1.08   “Severance” means a Key Executive’s
termination of employment with all Textron Companies, other than by reason of
death or Total Disability, that qualifies as an “involuntary separation from
service” for purposes of IRC Section 409A, and that occurs in circumstances
described in Article II.   1.09   “Severance Benefits” means medical or dental
benefits described in and payable under Section 3.03.   1.10   “Severance Pay”
means the amount described in and payable under Sections 3.01 and 3.02.
Notwithstanding any provision of any other plan, contract, or arrangement to
which a Textron Company is a party, including without limitation any employee
benefit plan, Severance Pay shall not be taken into account in determining the
amount of any benefit or compensation thereunder.   1.11   “Textron” means
Textron Inc., a Delaware corporation, and any successor of Textron Inc.   1.12  
“Textron Company” means Textron or any company controlled by or under common
control with Textron within the meaning of IRC Section 414(b) or (c).

Article II — Severance

2.01   Involuntary Termination. A Key Executive shall be entitled to Severance
Pay if he incurs a Severance because he is notified in writing by Textron that
his employment is being terminated (other than for less than acceptable
performance, as determined by Textron). If a Key Executive is transferred from a
Textron Company to a buyer in connection with a bona fide sale of substantial
assets of Textron, the transfer shall not be regarded as a “Severance” for
purposes of this Section 2.01 unless Textron designates it as a Severance in a
written document or agreement that makes specific reference to this Plan.   2.02
  Good Reason Termination. A Key Executive shall also be entitled to Severance
Pay if he incurs a Good Reason Termination within the two-year period
immediately following a Change in Control.   2.03   No Duplication of Benefits.
A Key Executive who is entitled to Severance Pay or Severance Benefits under
this Plan shall not be eligible to receive severance pay or severance benefits
under any other severance plan maintained by a Textron Company.

Article III — Severance Pay and Severance Benefits

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 4

 



--------------------------------------------------------------------------------



 



3.01   Amount of Severance Pay. Severance Pay shall be determined as of the date
of the Key Executive’s Severance. For Key Executives who were eligible to
participate in the Plan on December 31, 2007, Severance Pay shall be determined
as provided in Appendix C. For Key Executives who became eligible to participate
in the Plan on or after January 1, 2008, Severance Pay shall equal the sum of:

  (a)   the Key Executive’s annual rate of base salary at the date of Severance,
except that any reduction in base salary following a Change in Control shall be
disregarded; and

  (b)   the larger of (1) the average of the Key Executive’s three most recent
actual awards of annual incentive compensation (whether or not deferred) from a
Textron Company, or (2) the Key Executive’s current target incentive
compensation under the annual incentive compensation plan of a Textron Company.

3.02   Payment of Severance Pay. Textron shall pay Severance Pay to the Key
Executive in a single sum within 60 days immediately following Severance. If the
Key Executive dies after his Severance but before this payment has been made,
Textron shall pay Severance Pay to the Key Executive’s surviving spouse, or, if
none, to the Key Executive’s issue per stirpes, or, if no surviving spouse or
issue, to the executor or administrator of the Key Executive’s estate.

3.03   Severance Benefits. In addition, if the Severance occurs following a
Change in Control or under other circumstances approved in writing by Textron’s
Chief Executive Officer and Chief Human Resources Officer, Textron shall
provide, at its sole cost, medical and dental benefits to the Key Executive and
to his dependents, on terms which are not less favorable to them than the terms
existing immediately before the Severance of that Key Executive. Such Severance
Benefits shall be continued for the period provided by IRC Section 4980B(f) (but
not longer than 18 months following Severance). If any medical or dental expense
reimbursements otherwise available to a Key Executive under this Section 3.03
would be includable in the Key Executive’s gross income for federal income tax
purposes, the expenses shall be reimbursed only to the extent that they meet the
following conditions:

  (a)   the expenses are incurred and paid by the Key Executive (or incurred by
the Key Executive and paid by a Textron Company directly to the service provider
on the Key Executive’s behalf);

  (b)   the expenses would be allowable as a deduction to the Key Executive
under IRC Section 213 (disregarding the requirement that the deduction under
that section apply only to expenses that exceed 7.5% of adjusted gross income);
and     (c)   the expenses are not reimbursed from a source other than a Textron
Company.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 5

 



--------------------------------------------------------------------------------



 



3.04   Release. A Key Executive shall receive Severance Pay and Severance
Benefits under the Plan only if the Key Executive delivers to Textron a release
of all claims of the Key Executive (other than any rights to indemnification,
contribution, exculpation, advances, or directors and officers liability
insurance under Textron’s organizational documents, under any plan or agreement,
or at law) with regard to Textron, its subsidiaries and related entities, and
their respective past or present officers, directors, and employees, in the form
attached to this Plan as Appendix D. If the release has not become irrevocable
before the date on which Severance Pay or Severance Benefits are due under the
Plan, the Severance Pay or Severance Benefits shall be forfeited.

3.05   Rehire During Severance Period. If a Key Executive is rehired by a
Textron Company within 12 months after his Severance (or within 18 months after
his Severance, in the case of a Key Executive whose Severance Pay was calculated
under Section C.01 of Appendix C), the Key Executive’s Severance Benefits will
cease, and the Key Executive must repay to Textron the portion of his Severance
Pay that corresponds to his remaining severance period. The Key Executive’s
remaining severance period is determined by subtracting the number of whole and
fractional months between the Key Executive’s Severance and the date on which he
was rehired from 12 (or from 18, in the case of a Key Executive whose Severance
Pay was calculated under Section C.01 of Appendix C). The repayment shall
include any taxes withheld from the Severance Pay, unless IRS rules permit (and
Textron approves) a repayment net of taxes. Before returning to work, the Key
Executive must write Textron a check for the full amount due.

Article IV — Unfunded Plan

4.01   No Plan Assets. Severance Pay and Severance Benefits to be provided under
this Plan are unfunded obligations of Textron. Nothing contained in this Plan
shall require Textron to segregate any monies from its general funds, to create
any trust, to make any special deposits, or to purchase any policies of
insurance with respect to such obligations.

4.02   Welfare Plan Status. This Plan is intended to be a welfare plan providing
benefits for a select group of management employees who are highly compensated,
pursuant to Sections 3(1) and 104(a)(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and 29 C.F.R. § 2520.104-24.

4.03   No Contributions. No Key Executive shall be required or permitted to make
contributions to this Plan.

Article V — Plan Administration

5.01   Plan Administrator’s Powers. Textron shall have all such powers as may be
necessary to carry out the provisions of this Plan. Textron may from time to
time establish rules for the administration of this Plan and the transaction of
its business. Subject to Section 5.05, any actions by Textron shall be final,

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 6

 



--------------------------------------------------------------------------------



 



      conclusive and binding on each Key Executive and all persons claiming by,
through or under any Key Executive. Textron (and any person or persons to whom
it delegates any of its authority as plan administrator) shall have
discretionary authority to determine eligibility for Plan benefits, to construe
the terms of the Plan, and to determine all questions arising in the
administration of the Plan. The Board may exercise Textron’s authority as plan
administrator, and the authority to administer the Plan may be delegated as
provided in Section 5.02.

5.02   Delegation of Administrative Authority. The Board may, to the extent
permitted by applicable law, make a non-exclusive written delegation of the
authority to administer the Plan to a committee of the Board or to one or more
officers of Textron. The Board may, to the extent permitted by applicable law,
authorize a committee of the Board or officer of Textron to make a further
delegation of the authority to administer the Plan.

5.03   Tax Withholding. Textron may withhold from Severance Pay and Severance
Benefits any taxes or other amounts required by law to be withheld. Textron may
deduct from the undistributed portion of a Key Executive’s benefit any
employment tax that Textron reasonably determines to be due with respect to the
benefit under the Federal Insurance Contributions Act (FICA), and an amount
sufficient to pay the income tax withholding related to such FICA tax.
Alternatively, Textron may require the Key Executive to remit to Textron or its
designee an amount sufficient to satisfy any applicable federal, state, and
local income and employment tax with respect to the Key Executive’s benefit. The
Key Executive shall remain responsible at all times for paying any federal,
state, or local income or employment tax with respect to any benefit under this
Plan. In no event shall Textron or any employee or agent of Textron be liable
for any interest or penalty that a Key Executive incurs by failing to make
timely payments of tax.

5.04   Use of Third Parties to Assist with Plan Administration. Textron may
employ or engage such agents, accountants, actuaries, counsel, other experts and
other persons as it deems necessary or desirable in connection with the
interpretation and administration of this Plan. Textron and its committees,
officers, directors and employees shall not be liable for any action taken,
suffered or omitted by them in good faith in reliance upon the advice or opinion
of any such agent, accountant, actuary, counsel or other expert. All action so
taken, suffered or omitted shall be conclusive upon each of them and upon all
other persons interested in this Plan.

5.05   Claims Procedure. A Key Executive or the surviving spouse or beneficiary
of a Key Executive who believes that he is being denied a benefit to which he is
entitled under the Plan (referred to in this Section 5.05 as a “Claimant”) may
file a written request with Textron setting forth the claim. Textron shall
consider and resolve the claim as set forth below.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 7



 



--------------------------------------------------------------------------------



 



  (a)   Time for Response. Upon receipt of a claim, Textron shall advise the
Claimant that a response will be forthcoming within 90 days. Textron may,
however, extend the response period for up to an additional 90 days for
reasonable cause, and shall notify the Claimant of the reason for the extension
and the expected response date. Textron shall respond to the claim within the
specified period.     (b)   Denial. If the claim is denied in whole or part,
Textron shall provide the Claimant with a written decision, using language
calculated to be understood by the Claimant, setting forth (1) the specific
reason or reasons for such denial; (2) the specific reference to relevant
provisions of this Plan on which such denial is based; (3) a description of any
additional material or information necessary for the Claimant to perfect his
claim and an explanation why such material or such information is necessary;
(4) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; (5) the time limits for requesting a review of
the claim; and (6) the Claimant’s right to bring an action for benefits under
Section 502 of ERISA.     (c)   Request for Review. Within 60 days after the
Claimant’s receipt of the written decision denying the claim in whole or in
part, the Claimant may request in writing that Textron review the determination.
The Claimant or his duly authorized representative may, but need not, review the
relevant documents and submit issues and comment in writing for consideration by
Textron. If the Claimant does not request a review of the initial determination
within such 60-day period, the Claimant shall be barred from challenging the
determination.     (d)   Review of Initial Determination. Within 60 days after
Textron receives a request for review, it will review the initial determination.
If special circumstances require that the 60-day time period be extended,
Textron will so notify the Claimant and will render the decision as soon as
possible, but no later than 120 days after receipt of the request for review.  
  (e)   Decision on Review. All decisions on review shall be final and binding
with respect to all concerned parties. The decision on review shall set forth,
in a manner calculated to be understood by the Claimant, (1) the specific
reasons for the decision, shall including references to the relevant Plan
provisions upon which the decision is based; (2) the Claimant’s right

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 8

 



--------------------------------------------------------------------------------



 



      to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information, relevant to his
benefits; and (3) the Claimant’s right to bring a civil action under Section 502
of ERISA.

5.06   Enforcement Following a Change in Control. If, after a Change in Control,
any claim is made or any litigation is brought by a Key Executive or any person
claiming through a Key Executive to enforce or interpret any provision contained
in this Plan, Textron and the “person” or “group” described in Section 1.02
shall be liable, jointly and severally, to reimburse the Key Executive’s or
other claimant’s reasonable attorney’s fees and costs incurred during the Key
Executive’s or other claimant’s lifetime in pursuing any such claim or
litigation, and to pay prejudgment interest at the Prime Rate as quoted in the
Money Rates section of The Wall Street Journal on any money award or judgment
obtained by the Key Executive or other claimant, payable at the same time as the
underlying award or judgment. Any reimbursement pursuant to the preceding
sentence shall be paid to the Key Executive or other claimant no earlier than
six months after the Severance date and no later than the end of the calendar
year following the year in which the expense was incurred. The reimbursement
shall not be subject to liquidation or exchange for another benefit, and the
amount of reimbursable expense incurred in one year shall not affect the amount
of reimbursement available in another year.

Article VI — Amendment and Termination

6.01   Amendment or Termination. Subject to Section 6.02, below, the Board or
its designee shall have the right to amend, modify, suspend, or terminate this
Plan at any time by written resolution or other formal action reflected in
writing.

6.02   Restrictions on Amendment or Termination. No amendment, modification,
suspension, or termination shall adversely affect a Key Executive’s right to
receive Severance Pay, Severance Benefits, or legal defense costs and
prejudgment interest described in Section 5.06 that are payable as the result of
the Severance of the Key Executive before the earlier of the adoption date or
effective date of the amendment, modification, suspension, or termination. No
amendment, modification suspension, or termination shall be effective during the
two-year period immediately following a Change in Control, unless the Key
Executive who is potentially affected by the amendment, modification,
suspension, or termination consents in writing.

6.03   Delegation of Amendment Authority. The Board may, to the extent permitted
by applicable law, make a non-exclusive written delegation of the authority to
amend the Plan to a committee of the Board or to one or more officers of
Textron. The Board may, to the extent permitted by applicable law, authorize a
committee of the Board to make a further delegation of the authority to amend
the Plan.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 9

 



--------------------------------------------------------------------------------



 



Article VII — Miscellaneous

7.01   Use of Masculine or Feminine Pronouns. Unless a contrary or different
meaning is expressly provided, each use in this Plan of the masculine or
feminine gender shall include the other and each use of the singular number
shall include the plural.

7.02   Transferability of Plan Benefits. No Severance Pay or Severance Benefit
shall be subject in any manner to alienation, sale, transfer, assignment, pledge
or encumbrance of any kind. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any Severance Pay or Severance Benefit, whether
presently or subsequently payable, shall be void unless so approved. Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution, or other legal process, or be
liable for or subject to the debts or liability of any Key Executive.

7.03   Section 409A Compliance. Severance Pay and Severance Benefits are
intended to be exempt from IRC Section 409A, and legal defense costs and
prejudgment interest described in Section 5.06 are intended to comply with IRC
Section 409A. The Plan should be interpreted accordingly. To the extent that a
provision of this Plan does not comply with IRC Section 409A, such provision
shall be void and without effect. Textron does not warrant that the Plan will
comply with IRC Section 409A with respect to any participant or with respect to
any payment, however. In no event shall any Textron Company, or any director,
officer, or employee of a Textron Company (other than the Key Executive) be
liable for any additional tax, interest, or penalty incurred by a Key Executive
as a result of the Plan’s failure to satisfy the requirements of IRC
Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.

7.04   Controlling State Law. This Plan shall be construed in accordance with
the laws of the State of Delaware.

7.05   No Right to Employment. Nothing contained in this Plan shall be construed
as a contract of employment between any Key Executive and any Textron Company,
or to suggest or create a right in any Key Executive of continued employment at
any Textron Company.

7.06   Additional Conditions Imposed. Textron, the Chief Executive Officer and
the Chief Human Resources Officer may impose such other lawful terms and
conditions on participation in this Plan as deemed desirable. The Chief
Executive Officer and the Chief Human Resources Officer may participate in this
Plan.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 10



 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Textron Inc. has caused this amended and restated Plan to be
executed by its duly authorized officer, to be effective as of January 1, 2010.

              TEXTRON INC.
      By:           Cathy Streker      Date:  Vice President Human Resources and
Benefits

February     , 2010     

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Page 11

 



--------------------------------------------------------------------------------



 



Severance Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2010
APPENDIX A
Grandfathered Change in Control Definition
For any Key Executive who was an employee of a Textron Company on December 31,
2007, the following definition shall be used under Section 1.02 to determine
whether an event is a “Change in Control” for purposes of the Plan:

    A “Change in Control” shall occur if (i) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)) other than Textron, any trustee or other fiduciary
holding Textron common stock under an employee benefit plan of Textron or a
related company, or any corporation which is owned, directly or indirectly, by
the stockholders of Textron in substantially the same proportions as their
ownership of Textron common stock, is or becomes (other than by acquisition from
Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3
under the Act) of more than 30% of the then outstanding voting stock of Textron,
or (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by Textron’s stockholders
was approved by a vote of at least two thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof, or (iii) stockholders of Textron
approve a merger or consolidation of Textron with any other corporation, other
than a merger or consolidation which would result in the voting securities of
Textron outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Textron or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of Textron approve a plan
of complete liquidation of Textron or an agreement for the sale or disposition
by Textron of all or substantially all of Textron’s assets.

      Severance Plan for Textron Key Executives
As Amended and Restated January 1, 2010   Appendix A
Page A-1

 



--------------------------------------------------------------------------------



 



Severance Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2010
APPENDIX B
Grandfathered Good Reason Termination Definition
For any Key Executive who was an employee of a Textron Company on December 31,
2007, the following definition shall be used under Section 1.04 to determine
whether an event is a “Good Reason Termination” for purposes of the Plan:

    A Key Executive’s Severance within the two-year period immediately following
a Change in Control shall be a “Good Reason Termination” he leaves Textron
employment under the conditions described in subsection (a) or (b), below. A
termination pursuant to this Appendix B shall be treated as a Good Reason
Termination for purposes of the Plan only if the conditions that cause the Key
Executive to leave employment result in a material negative change in the
employment relationship, so that his termination effectively constitutes an
involuntary separation from service within the meaning of IRC Section 409A. The
Key Executive must give Textron written notice of a condition described in
subsection (a) or (b), below, within 90 days after the condition arises, and
must give Textron at least 30 days to remedy the condition before the Key
Executive leaves Textron employment.

  (a)   The Key Executive’s position, authority or responsibilities, the type of
work which the Key Executive is asked to perform, the Key Executive’s base
salary or opportunity to earn incentive compensation, the Key Executive’s
working conditions and perquisites, or the status and stature of the people with
whom the Key Executive is asked to work, are not comparable to that existing
with respect to the Key Executive on the day before the date of the Change in
Control (except to the extent, if any, to which the Key Executive expressly
agrees in writing); or     (b)   the Key Executive’s services may not be
performed at the location where the Key Executive was employed on the day before
the date of the Change in Control or at such other location as may be mutually
agreed by Textron and the Key Executive.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Appendix B
Page B-1

 



--------------------------------------------------------------------------------



 



Severance Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2010
APPENDIX C
Grandfathered Severance Pay Formula

C.01   For Key Executives who were eligible to participate in the Plan on
December 31, 2007, and who were either Textron corporate officers or segment
heads on that date, Severance Pay for purposes of Section 3.01 shall equal 150%
of the sum of:

  (a)   the Key Executive’s annual rate of base salary at the date of Severance,
except that any reduction in base salary following a Change in Control shall be
disregarded; and     (b)   the larger of (1) the average of the Key Executive’s
three most recent actual awards of annual incentive compensation (whether or not
deferred) from a Textron Company, or (2) the Key Executive’s current target
incentive compensation under the annual incentive compensation plan of a Textron
Company.

C.02   For Key Executives who were eligible to participate in the Plan on
December 31, 2007, but who were neither Textron corporate officers nor segment
heads on that date, Severance Pay for purposes of Section 3.01 shall equal the
sum of:

  (a)   the Key Executive’s annual rate of base salary at the date of Severance,
except that any reduction in base salary following a Change in Control shall be
disregarded; and     (b)   the larger of (1) the average of the Key Executive’s
three most recent actual awards of annual incentive compensation (whether or not
deferred) from a Textron Company, or (2) the Key Executive’s current target
incentive compensation under the annual incentive compensation plan of a Textron
Company.

      Severance Plan for Textron Key Executives
Amended and Restated January 1, 2010   Appendix C
Page C-1

 



--------------------------------------------------------------------------------



 



Severance Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2010
APPENDIX D
Form of Release
NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE OF CLAIMS FOR UP TO TWENTY-ONE
(21) DAYS FROM YOUR NOTICE OF TERMINATION. IF YOU DECIDE TO SIGN IT, YOU MAY
REVOKE THIS GENERAL RELEASE OF CLAIMS WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF
YOU REVOKE THE RELEASE WITHIN THIS PERIOD, YOUR REVOCATION MUST BE IMMEDIATELY
SUBMITTED IN WRITING AS DESCRIBED IN THE RELEASE. YOU MIGHT WISH TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
TEXTRON, INC.
GENERAL RELEASE OF CLAIMS
     The Severance Plan for Textron Key Executives (the “Severance Plan”) states
that I will receive certain payments and benefits in the event of the
termination of my employment with Textron Inc. (“Textron”) only if I execute a
general release of claims and I do not revoke the general release during the
applicable revocation period. In consideration of the payments and benefits that
I will receive under the Severance Plan, on behalf of myself and on behalf of
any person acting by, through, or under me (collectively, the “Executive
Releasors”), I hereby release, waive, and forever discharge Textron, Inc.; its
current and former subsidiaries and related entities; its and their respective
past or present officers and directors; its and their employees, fiduciaries,
agents, and insurers (but only in their capacity as employees, fiduciaries,
agents, or insurers of Textron and its current and former subsidiaries and
related entities); and the successors and assigns of each of them (collectively,
the “Textron Releasees”) from any and all liability, charges, causes of action,
demands, damages, or claims for relief of any kind whatsoever, whether known or
unknown at this time, arising out of, or connected with, my employment with
Textron and/or the termination of my employment from the beginning of the world
through the effective date of this Release. The claims waived by me under this
General Release of Claims (the “Release”) include, but are not limited to, all
matters in law, in equity, in contract, in tort, or pursuant to statute,
including any claim for discrimination in employment on the basis of age, race,
sex, national origin, disability, religion, or any other type of discrimination
under the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, or other federal, state
or local law or ordinance, to the fullest extent permitted under law.

 



--------------------------------------------------------------------------------



 



     This Release does not apply to any claims or rights that may arise after
the date I signed this Release. I understand that Textron is not admitting to
any violation of my rights or any duty or obligation owed to me.
Exclusions
     Excluded from this Release are my claims that, by law, cannot be waived,
including but not limited to (1) the right to file a charge with or participate
in an investigation conducted by certain government agencies including, but not
limited to, the United States Equal Employment Opportunity Commission, (2) any
rights or claims to benefits accrued under benefit plans maintained by Textron
under the Employee Retirement Income Security Act, and (3) any claims that
cannot be waived under the Fair Labor Standards Act or the Family and Medical
Leave Act. Also excluded from this Release are my claims for payments, benefits,
indemnity, contribution, exculpation, advances, and insurance that are expressly
excluded from the requirement that I execute a Release by specific reference in
the Severance Plan.
Acknowledgements
     I acknowledge and agree to the following:

  1.   The benefits I am receiving under the Severance Plan constitute
consideration over and above any benefits that I might be entitled to receive
without executing this Release;     2.   Textron advised me in writing to
consult with an attorney prior to signing this Release;     3.   I was given a
period of at least twenty-one (21) days within which to consider this Release;
and     4.   Textron has advised me of my statutory right to revoke my agreement
to this Release at any time within seven (7) days after my signing this Release.

Representations and Warranties
     I warrant and represent that my decision to sign this Release was entirely
voluntary on my part. My decision was not made in reliance on any inducement,
promise, or representation, whether express or implied, other than the
inducements, representations, and promises expressly set forth herein and in the
Severance Plan, and my decision did not result from any threats or other
coercive activities to induce my agreement to this Release.
     In addition, I warrant and represent that neither I nor any other Executive
Releasor will sue Textron or any other Textron Releasee in any forum for any
claim covered by this Release, except that I may bring a claim under ADEA to
challenge this Release.
     I further warrant and represent that I fully understand and appreciate the
consequences of my signing this Release.

 



--------------------------------------------------------------------------------



 



     Textron further warrants and represents that it has obtained or will obtain
any approvals that are necessary for Textron to enter into and abide by the
terms of this Release.
Revocation
     If I decide to exercise my right to revoke this Release within seven
(7) days after my agreement to this Release, I warrant and represent that I will
notify Textron in writing of my intent to revoke this Release, and that I will
simultaneously return in full any consideration received from Textron that was
subject to the condition that I execute a general release of claims.
Entire Agreement
     This Release, except to the extent specifically provided otherwise herein,
supersedes any prior agreements or understandings, oral or written, between the
parties hereto with respect to the subject matter hereof and constitutes the
entire agreement of the parties with respect to the subject matter hereof.
Modification
     This Release shall not be varied, altered, modified, canceled, changed, or
in any way amended, nor any provision hereof waived, except by mutual agreement
of the parties in a written instrument executed by the parties hereto or their
legal representatives.
Successors and Assigns
     This Release shall inure to the benefit of and be binding upon each of the
parties and their respective successors and assigns; provided, however, that
neither this Release nor any of the rights, interests, or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other party, and no assignment of any right, interest or
obligation shall release any such assigning party therefrom unless the other
party shall have consented to such release in writing specifically referring to
the right, interest or obligation from which such assigning party is to be
released. Any purported assignment in violation of this paragraph shall be void
and of no force or effect. This paragraph shall not prevent any successor to a
Textron Releasee from receiving the benefit of (and being bound by) the Release
automatically, without the need for prior written consent by the Executive
Releasors.
Governing Law
     The provisions of this Release shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to any
otherwise applicable principles of conflicts of laws.

 



--------------------------------------------------------------------------------



 



Counterparts
     This Release may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same agreement.
     IN WITNESS WHEREOF, the Executive and Textron have executed this Release as
of the day and year first above written.

                              [EXECUTIVE]    
 
                TEXTRON INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:        

 